706 N.W.2d 729 (2005)
474 Mich. 951
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Miguel HARRIS, Defendant-Appellant.
Docket No. 127956, COA No. 246882.
Supreme Court of Michigan.
December 9, 2005.
On order of the Court, the application for leave to appeal the December 21, 2004 *730 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., dissents and states as follows:
I would remand this case to the trial court for an evidentiary hearing regarding whether there was probable cause for defendant's arrest. As it is, the record does not reflect facts sufficient to constitute probable cause.